In a proceeding pursuant to CPLR article 78 to compel appellants to permit inspection and copying of accident reports of the appellant Police Department pursuant to section 66-a of the Public Officers Law, the appeal is from so much of a judgment of the Supreme Court, Nassau County, dated August 30, 1974, as, according to *656the notice of appeal, “authorizes the release of certain records relating to the arrest and disposition of matters of infants involved * * * contrary to * * * Section 784 of the Family Court Act.” Judgment modified, on the law, by inserting in the first decretal paragraph thereof, immediately after the words “foregoing data”, the following: “except that those documents relating to arrest and disposition in cases involving infants are to be delivered to the Supreme Court, Nassau County, Special Term, for determination, upon an in camera inspection, which of such documents are prohibited from disclosure under section 784 of the Family Court Act”. As so modified, judgment affirmed insofar as appealed from, without costs. Special Term should determine whether some or all, or perhaps excisable portions, of the documents relate to the arrest of juveniles and disposition of their eases (cf. Matter of Public Serv. Mat. Ins. Co. v. Nassau County Fire Marshal, 55 Mise 2d 951). Gulotta, P. J., Hopkins, Martusecllo and Latham, JJ., concur. [78 Mise 2d 987.]